Exhibit 10(ae)

DOCKET NO. 34077

 

JOINT REPORT AND APPLICATION OF ONCOR ELECTRIC DELIVERY COMPANY AND TEXAS ENERGY
FUTURE HOLDINGS LIMITED PARTNERSHIP PURSUANT TO PURA § 14.101    §


§

§

§

§

§

§

  

PUBLIC UTILITY COMMISSION

 

OF TEXAS

ORDER ON REHEARING

This Order addresses the Joint Report and Application filed by Texas Energy
Future Holdings Limited Partnership (TEF) and Oncor Electric Delivery Company
pursuant to PURA1 § 14.101 regarding the merger of TEF with Oncor’s parent, TXU
Corp. As described in the findings of fact and conclusions of law set forth
below, the Commission approves TEF and Oncor’s application as modified by the
non-unanimous stipulation and agreement filed on October 24, 2007, as modified
by an amendment to the stipulation filed on December 12, 2007.

AARP, Chapparal Steel Co., and Nucor Steel – Texas are the only parties opposed
to the Stipulation. Testimony regarding opposition to the Stipulation was
presented by AARP and Nucor – Steel at the Commission’s hearing on this
proceeding.

Initially, Alliance for Retail Markets (ARM) and Reliant Energy Retail Services,
LLC (RERS) opposed only paragraph 35 of the stipulation, which provided for a
one-time $72 million credit to retail electric providers (REPs) to be refunded
to residential customers. However, paragraph 35 was amended by the signatories
to address issues raised by RERS and ARM, and by letters filed in this docket
and through statements made on the record during the Commission’s hearing on the
merits, ARM and RERS withdrew their opposition to paragraph 35 of the
stipulation. Although RERS and the members of ARM have agreed to pass through
the REP credit and no longer oppose paragraph 35, RERS and ARM maintain that the
Commission does not have the authority

 

1

Public Utility Regulatory Act, TEX. UTIL. CODE ANN. §§ 11.001-66.017 (Vernon
2007) (PURA).



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 2 of 30

 

to bind REPs to pass through the credit to end-use consumers. The Commission
determines that the one-time $72 million credit represents a great benefit for
Texas retail consumers. The Commission also finds that the $72 million credit to
REPs to be refunded to residential customers does not reflect unreasonable rate
discrimination under PURA § 36.003 or a violation of competitive methods
required by PURA § 39.001. As such, the Commission has the authority to approve
paragraph 35 of the stipulation, which conditions payment of the credit on a
REPs’ agreement to pass the credit through to its retail customers.

Based on the evidence and testimony presented during hearing, the Commission
concludes that the merger fulfills the requirements set forth in PURA § 14.101.
Further, the Commission concludes that the stipulation reached by certain
parties in this docket fulfills the standards for approval of non-unanimous
stipulation set forth by the Texas Supreme Court in City of El Paso v. Public
Utility Commission.2 Accordingly, the Commission enters this final order, which
approves the application filed by TEF and Oncor and, pursuant to PURA §
39.262(o), binds TEF and Oncor to the commitments set forth in the stipulation.

I. Findings of Fact

Procedural History

 

1. On April 25, 2007, TEF and Oncor (collectively Applicants) filed their Joint
Report and Application of Oncor Electric Delivery Company and Texas Energy
Future Holdings Limited Partnership Pursuant to Public Utility Regulatory Act
Section 14.101 requesting a determination that the merger of TEF with Oncor’s
parent, TXU Corp., is consistent with the standards set forth in PURA
§ 14.101(b).

 

2. On May 10, 2007, the Commission granted the following parties’ motions to
intervene: Texas Industrial Energy Consumers (TIEC); Steering Committee of
Cities Served by Oncor Electric Delivery Company (Cities); Chapparal Steel Co.;

 

2 City of El Paso v. Pub. Util. Comm’n of Tex., 883 S.W.2d 179, 183-84 (Tex.
1994).



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 3 of 30

 

 

Nucor Steel – Texas; Office of Public Utility Counsel (OPC); Texas State
Association of Electrical Workers (IBEW); Tex-La Electric Cooperative of Texas,
Inc.; and the State of Texas.

 

3. On May 24, 2007, the Commission issued Order No. 6, granting the following
parties’ motions to intervene: Texas Legal Services Center (TLSC); Texas
Ratepayers’ Organization to Save Energy (Texas ROSE); and Alliance for Retail
Markets (ARM).

 

4. On June 13, 2007, the Commission issued Order No. 8, granting the motion to
intervene filed by Alliance of TXU/Oncor Customers (ATOC).

 

5. On June 19, 2007, the Commission issued Order No. 9, joining TXU Corp. as a
necessary party to this proceeding.

 

6. On June 20, 2007, the Commission issued Order No. 10, granting the motion to
intervene filed by Reliant Energy Retail Services, LLC (RERS).

 

7. On June 25, 2007, the Commission issued an order requesting each interested
party to file a list of issues to be addressed by the Commission in this docket.

 

8. On July 11, 2007, the Commission issued Order No. 13, granting the motion to
intervene filed by Sharyland Utilities, LP.

 

9. On July 27, 2007, the Commission issued an order requesting briefing on
certain threshold legal and policy issues.

 

10. On August 6, 2007, briefs regarding the threshold legal and policy issues
identified by the Commission were timely filed by the following parties: ATOC,
Commission Staff, Nucor Steel – Texas, TIEC, Applicants, and Cities.

 

11. On August 23, 2007, the Commission issued its preliminary order, identifying
issues to be addressed and issues not to be addressed and setting forth the
Commission’s determination on certain threshold legal and policy issues. With
respect to the threshold legal and policy issues, the Commission determined that
its review of the merger under PURA §§ 14.101 and 39.262(o) is limited in scope
and that the Commission can only enforce the commitments that are directly
related to the public utility.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 4 of 30

 

12. On September 24, 2007, the Commission issued Order No. 30, granting the
late-filed motion to intervene filed by AARP.

 

13. On October 5, 2007, a notice of settlement was filed with the following
parties as signatories: Oncor, Commission Staff, OPC, Cities, TIEC, IBEW, and
the State of Texas. Notice of the settlement was provided to all parties in this
docket. In light of the settlement, the original hearing on the merits for this
docket, scheduled for October 9-12, 2007, was cancelled.

 

14. On October 10, 2007, the merger of TEF with Oncor’s parent, TXU Corp.,
closed.

 

15. On October 24, 2007, the following parties to this docket filed an executed
stipulation and agreement purporting to settle all issues in this docket
concerning the merger: TEF, Oncor, Commission Staff, OPC, TIEC, Cities, State of
Texas, IBEW, Texas ROSE, and TLSC (collectively signatories).

 

16. On October 24, 2007, ATOC withdrew as a party from this case.

 

17. On October 24, 2007, Sharyland filed a letter stating it did not oppose the
stipulation.

 

18. On December 12, 2007, the signatories to the stipulation filed an amendment
to paragraph 35 and Exhibit B of the stipulation.

 

19. By letter filed in this docket and dated December 12, 2007, RERS stated that
it would no longer object to the stipulation as RERS’s concerns regarding
paragraph 35 of the stipulation would be addressed by the signatories’ filing of
an amended Paragraph 35.

 

20. By letter filed in this docket and dated December 12, 2007, ARM stated that
it would no longer oppose paragraph 35 and Exhibit B of the stipulation or
pursue resolution of those issues in this proceeding as the signatories’
proposed changes to paragraph 35 and Exhibit B satisfy the concerns raised by
ARM.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 5 of 30

 

21. The Commission conducted a hearing on the merits of the stipulation for this
docket on December 12, 2007.

 

22. Post-hearing briefs filed by the parties by January 11, 2008 were timely
received.

 

23. Tex-La Electric did not take a position either supporting or opposing the
stipulation.

 

24. At its January 25, 2008 open meeting, the Commission discussed and rendered
its decision in this docket, as set forth in this Order.

Notice

 

25. Notice of the merger at issue in this proceeding and the events in this
docket was provided by first class mail to: (1) all municipalities in Oncor’s
service area; (2) all entities listed in the Commission’s transmission matrix in
Commission Staff’s Application to Set 2007 Wholesale Transmission Service Rates
for the Electric Reliability Council of Texas, Docket No. 33550 (Mar. 30, 2007);
(3) all electric cooperatives and municipally-owned utilities with dually
certificated areas with Oncor; (4) all REPs currently certificated by this
Commission; and (5) all authorized representatives for parties in Application of
TXU Electric Company for Approval of Unbundled Cost of Service Rate Pursuant to
PURA § 39.201 and Commission Substantive Rule 25.344, Docket No. 22350 (Oct. 4,
2001). Further notice of this docket was provided by publication of an approved
notice in local newspapers of general circulation in Oncor’s service territory
once a week for two consecutive weeks in accordance with P.U.C. PROC. R. 22.55.

 

26. Notice of the stipulation was provided to all parties in this proceeding and
in Commission Staff’s Petition for Review of the Rates of TXU Electric Delivery
Company, Docket No. 34040 (pending).

Description of the Transaction

 

27. Oncor is an electric utility and a distribution and transmission utility
that operates within the Electric Reliability Council of Texas (ERCOT) pursuant
to rates approved by the Commission and, in certain areas in which Oncor
provides service, by municipalities that have retained original jurisdiction.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 6 of 30

 

28. In addition to the transmission and distribution services provided within
ERCOT, Oncor also provides limited open access wholesale transmission services
under tariffs on file with the Federal Energy Regulatory Commission for certain
transactions.

 

29. Oncor is a Delaware limited liability company and is a wholly-owned
subsidiary of TXU Corp.

 

30. TEF is a Delaware limited partnership formed for the purpose of effectuating
the merger of TEF with Oncor’s parent, TXU Corp.

 

31. TEF is not an electric utility or a transmission and distribution utility.

 

32. TEF is controlled by its sole general partner, Texas Energy Future Capital
Holdings LLC, and is owned by its sole general partner and its limited partners.

 

33. Upon consummation of the merger, which closed on October 10, 2007, TEF
became the owner of all or substantially all of the outstanding common shares of
TXU Corp.3

 

34. Pursuant to the merger agreement governing the merger, Texas Energy Future
Merger Sub Corp., a Texas corporation and wholly owned subsidiary of TEF, was
merged with and into TXU Corp., with TXU Corp. continuing as the surviving
corporation.

 

35. Upon closing of the merger, each outstanding share of common stock of TXU
Corp. was converted into the right to receive $69.25 in cash, without interest
and less any applicable withholding taxes.

 

36. After the closing of the merger, TEF now owns all or substantially all of
the outstanding shares of TXU Corp., and Oncor remains a wholly-owned subsidiary
of TXU Corp.

 

3 As a result of the closing of the Transaction, TXU Corp. is now named Energy
Future Holdings Corp. Any current references to TXU Corp. in this Order are to
EFH Corp.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 7 of 30

 

37. The change in ownership of TXU Corp.’s stock as a result of the merger did
not involve the transfer of any of Oncor’s assets, franchises, or certificates
of convenience and necessity.

 

38. No utility operations were combined or modified as a result of the merger.

Stipulation and Agreement

 

39. TEF and Oncor made numerous commitments relating to the merger in their
direct and rebuttal testimonies.

 

40. As discussed in finding of fact 15, on October 24, 2007, a stipulation was
filed that memorialized the commitments made by TEF and Oncor.

 

41. As discussed in finding of fact 18, the parties to the stipulation filed an
amendment to paragraph 35 of the stipulation addressing concerns raised by RERS
and ARM.

 

42. The commitments made by TEF and Oncor as part of this PURA § 14.101 filing
are set forth below in findings of fact 43 through 95.

 

43. Name Change Commitment. On or before closing of the merger, the name of TXU
Electric Delivery Company will be changed to Oncor Electric Delivery Company.
Oncor’s logo will be separate and distinct from the logos of the parent, TXU
Corp., the retail electric provider, which will retain the name TXU Energy
Retail, and the power generation company, which is expected to be renamed with
the Luminant Energy brand. (In fact, the name of TXU Electric Delivery Company
was changed to Oncor Electric Delivery Company on April 24, 2007.) TXU Corp.
commits to maintaining a name and logo for Oncor that is separate and distinct
from the names of TXU Corp.’s retail electric provider and wholesale generation
companies.

 

44. Separate Board Commitment. At closing and thereafter, Oncor will have a
separate board of directors that will not include any members from the boards of
directors of TXU Energy Retail or Luminant. This commitment is supplemented by
findings of fact 74 and 75.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 8 of 30

 

45. Separate Headquarters Commitment. Within a reasonable transition period
after closing of the merger, not to exceed six months, Oncor’s headquarters will
be located in a separate building from the headquarters and operations of TXU
Energy Retail and Luminant.

 

46. No Transaction-Related Debt at Oncor Commitment. Oncor will not incur,
guaranty, or pledge assets in respect of any incremental new debt related to
financing the merger at the closing or thereafter. Oncor’s financial integrity
will be protected from the separate operations of TXU Energy Retail and
Luminant. This commitment is supplemented by finding of fact 82.

 

47. Debt-to-Equity Ratio Commitment. Oncor’s debt will be limited so that its
regulatory debt-to-equity ratio (as determined by the Commission) is at or below
the assumed debt-to-equity ratio established from time to time by the Commission
for ratemaking purposes, which is currently set at 60% debt to 40% equity. For
ratemaking purposes, in its scheduled rate cases in 2007 and 2008, Oncor will
support a cost of debt that does not exceed Oncor’s actual cost of debt
immediately prior to the announcement of the merger. This commitment is
supplemented by findings of fact 78, 79, and 80.

 

48. Capital Expenditure Commitment. Following the closing of the merger, Oncor
will continue to make capital expenditures consistent with the capital
expenditures in Oncor’s business plan. Total capital spending will depend in
part on economic and population growth in Texas, as well as permitting and
siting outcomes. However, in any event, over the five years following the year
in which closing of the merger occurs, Oncor will make capital expenditures in
connection with its transmission and distribution business in an aggregate
amount of more than $3.0 billion. This commitment has been replaced by the
provisions of finding of fact 86.

 

49.

DSM Commitment. Over the five years following the year in which closing occurs,
subsidiaries of TXU Corp. will expend an aggregate of at least $200 million on
demand-side management (DSM) over the amount included by the



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 9 of 30

 

 

Commission in Oncor’s rates. This commitment will approximately double the level
of spending on DSM currently included in Oncor’s rates. Oncor will not seek to
recover in rates any of the $200 million in incremental DSM expenditures. This
commitment is supplemented by findings of fact 83 and 84.

 

50. Service and Safety Commitment. Oncor will support the inclusion of
negotiated commitments with appropriate stakeholders regarding reliability,
customer service and employee safety in any final order regarding the merger
issued pursuant to PURA § 14.101. Those negotiated commitments are reflected in
findings of fact 88, 89, and 90.

 

51. Rate Case Commitment. If, for any reason, the Commission has not initiated a
general rate proceeding for Oncor or its predecessor prior to July 1, 2008,
Oncor will not later than that date file a general rate case consistent with its
currently effective settlement agreement with certain municipalities.

 

52. Continued Ownership Commitment. TEF will hold a majority of its ownership
interest in Oncor, in the current regulatory system, for a period of more than
five years after the closing date of the merger.

 

53. Holding Company Commitment. A new holding company, Oncor Electric Delivery
Holdings, will be formed between TXU Corp. and Oncor.

 

54. Independent Board Commitment. Both Oncor Electric Delivery Holdings and
Oncor will each have a board of directors comprised of at least nine persons. A
majority of Oncor Electric Delivery Holdings’ board members and Oncor’s board
members will qualify as “independent” in all material respects in accordance
with the rules and regulations of the New York Stock Exchange (NYSE) (which are
set forth in Section 303A of the NYSE Listed Company Manual and in Exhibit
ONCOR/TEF 4 at FMG-2), from TXU Corp. and its subsidiaries (including TXU Energy
Retail and Luminant), Texas Pacific Group (TPG), and Kohlberg Kravis Roberts &
Co (KKR). Consistent with TEF’s commitments, the directors of Oncor and Oncor
Electric Delivery Holdings will also not include any members from the boards of
directors of TXU Energy Retail or Luminant. This commitment is supplemented by
finding of fact 74.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 10 of 30

 

55. Affiliate Asset Transfer Commitment. Neither Oncor Electric Delivery
Holdings nor Oncor will transfer any material assets or facilities to any
affiliates (other than Oncor Electric Delivery Holdings, Oncor, and their
subsidiaries, which are hereinafter referred to as the “ring-fenced entities”),
other than a transfer that is on an arm’s length basis consistent with the
Commission’s affiliate standards applicable to Oncor, regardless of whether such
affiliate standards would apply to the particular transaction.

 

56. Arm’s Length Relationship Commitment. Each of the ring-fenced entities will
maintain an arm’s length relationship with the TXU Group consistent with the
Commission’s affiliate standards applicable to Oncor. This provision is
supplemented by finding of fact 85.

 

57. Separate Books and Records Commitment. Each of the ring-fenced entities will
maintain accurate, appropriate, and detailed books, financial records and
accounts, including checking and other bank accounts, and custodial and other
securities safekeeping accounts that are separate and distinct from those of any
other entity.

 

58. Oncor Board’s Right to Determine Dividends Commitment. The Oncor Board,
comprised of a majority of independent directors, will have the sole right to
determine dividends. This commitment is supplemented by findings of fact 65 and
76.

 

59. Capital Expenditures Within Oncor Service Territory Commitment. The $3
billion minimum commitment for Oncor capital expenditures over the five years
following the merger will be spent within the traditional Oncor system, and that
amount does not include any transmission projects to be constructed by Oncor as
a result of the Commission’s decision in its Commission Staff’s Petition for
Designation of Competitive Renewable Energy Zones, Docket No. 33672 (pending).
This commitment is modified by findings of fact 86 and 87.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 11 of 30

 

60. No Transaction Costs to Oncor Commitment. None of the fees and expenses or
any incremental borrowing costs of TXU Corp. or its subsidiaries related to the
merger will be borne by Oncor’s customers. This commitment is supplemented in
finding of fact 82.

 

61. Exclusion of Goodwill Commitment. The calculations for the debt-to-equity
ratio commitment will not include goodwill resulting from the merger. This
commitment is supplemented by finding of fact 80.

 

62. No Inter-Company Debt Commitment. Oncor will not enter into any
inter-company debt transactions with TXU Corp. affiliates following consummation
of the merger. This commitment is supplemented by finding of fact 68.

 

63. No Shared Credit Facilities Commitment. Oncor will not share any credit
facility with any unregulated affiliate. This commitment is supplemented by
finding of fact 69.

 

64. No Recovery of TXU Energy Retail Bad Debt Commitment. So long as TXU Energy
Retail is affiliated with Oncor, Oncor will not seek to recover from its
customers any costs incurred as a result of a bankruptcy of TXU Energy Retail.
This commitment is supplemented by finding of fact 72.

 

65. Dividend Restriction Commitment. The Oncor LLC agreement4 shall, and TEF and
Oncor will support a Commission finding to, limit the payment of dividends by
Oncor through December 31, 2012, to an amount not to exceed Oncor’s net income
(determined in accordance with generally accepted accounting principles) for the
period beginning on the date following the closing of the merger and ending on
December 31, 2012.

 

66. Write-Off Commitment. Oncor will implement a one-time $35 million write-off
in 2007 or 2008, at its discretion, either prior to or after the closing of the
merger, to its storm reserve and a one-time write-off in 2007 or 2008, at its
discretion, either prior to or after the closing of the merger, to the 2002
restructuring

 

4

See Rebuttal Testimony of Frederick M. Goltz (Goltz Rebuttal), TEF Ex. FMG-R-2
(Highly Sensitive Confidential Exhibit).



--------------------------------------------------------------------------------

 

Docket No. 34077

 

  Order on Rehearing   Page 12 of 30

 

 

expenses held as regulatory assets ($20,927,391.50). These write-off amounts
will not be included as a cost item in the 2008 rate case or any other
Commission proceeding. Parties reserve the right to challenge claimed expenses
included in storm reserve and regulatory assets accounts. These write-offs shall
not be included in the calculation of net income for dividend payment purposes,
as described in finding of fact 65.

 

67. Reporting Commitment. Oncor will file quarterly earnings monitoring reports
with the Commission, including information on dividends paid, for a period of
five years beginning in January 2008.

 

68. No Inter-Company Lending Commitment. Oncor will not lend money to or borrow
money from TXU Corp. or TXU Corp. affiliates. This provision supplements the
commitment reflected in finding of fact 62.

 

69. Credit Facility Commitment. Oncor will not share credit facilities with TXU
Corp. or TXU Corp. affiliates. This provision supplements the commitment
reflected in finding of fact 63.

 

70. No Pledging of Assets Commitment. Oncor’s assets shall not be pledged for
any entity other than Oncor. This provision supplements the commitment reflected
in finding of fact 46.

 

71. Notice of Corporate Separateness Commitment. Oncor, TXU Corp., and TXU Corp.
affiliates will provide advance notice of their corporate separateness to
lenders on all new debt and will use commercially reasonable efforts to seek an
acknowledgment representation of that separateness and non-petition covenants in
all new debt instruments, including the debt instruments used in connection with
financing the merger. This commitment will terminate at such time that Oncor
ceases to be affiliated with TXU Corp.

 

72. Bankruptcy Expenses Commitment. Oncor will not seek recovery in rates of any
expenses related to a bankruptcy or default of TXU Corp. or TXU Corp.
affiliates, including bad debt expense, or expenses associated with the
expiration or cancellation of tax and interest reimbursement agreements
presently in effect. This provision supplements the commitment reflected in
finding of fact 64.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 13 of 30

 

73. Credit Rating Commitment. During any period that any two of the Standard &
Poor’s, Moody’s, or Fitch rating agencies rate Oncor as an entity at below
investment grade, TEF will cause TXU Energy Retail within 15 days to post a
letter of credit in favor of Oncor in the amount of $170 million to secure TXU
Energy Retail’s payment obligations to Oncor. The parties agree that TXU Energy
Retail may withdraw the letter of credit at such time as two of the three
ratings agencies rate Oncor as investment grade or at such time as TXU Energy
Retail and Oncor cease to be affiliated with one another. The cost of any letter
of credit required under this provision will not be reflected in Oncor’s rates.

 

74. Independent Directors Commitment. For an individual to qualify as an
independent director of Oncor, such individual must be independent of each of
Oncor, TEF, TXU Corp. and TXU Corp. affiliates, KKR, TPG, Goldman Sachs, Lehman
Brothers, Morgan Stanley, Citigroup, J.P. Morgan, and CSFB in accordance with
the applicable criteria set forth in the NYSE Manual for independent directors
of NYSE listed companies. After such time as any of Lehman Brothers, Morgan
Stanley, Citigroup, J.P. Morgan, or CSFB has sold all of the debt it underwrote
to finance the merger, then any such entity that has sold all of the debt it
underwrote to finance the merger shall be deemed removed from the list of
entities from which an individual must be independent in order to qualify as an
independent director of Oncor in this finding of fact 74. This provision
supplements the commitment reflected in finding of fact 54.

 

75. Minority Interest Commitment. The currently contemplated sale of a minority
interest in Oncor, to the extent that such sale occurs, will be made to a party
that is not otherwise affiliated with, and is independent from, TXU Corp., KKR,
TPG, and Goldman Sachs. Oncor may dividend the net proceeds from the sales of
minority interests in Oncor to its members without regard to the provisions of
finding of fact 65.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 14 of 30

 

76. Independence of Board Commitment. Oncor’s board cannot be overruled by the
board of TXU Corp. or any of its subsidiaries on dividend policy, debt issuance,
capital expenditures, management and service fees, and appointment or removal of
board members, provided that such actions may also require the additional
approval of Oncor Electric Delivery Holdings’ board. This provision supplements
the commitment reflected in finding of fact 58.

 

77.

REP Credit Commitment. Oncor will provide a one-time credit of $72 million to
retail electric providers (REPs) to be directly paid or credited to their retail
customers. The credit shall be provided over the first full Oncor billing month
that starts at least 45 days after the Commission dismisses Commission Staff’s
Petition for Review of the Rates of TXU Electric Delivery Company, Docket
No. 34040 (pending). Oncor will notify all REPs in its service area that the
credit will be available only to those REPs that within 15 days of receiving the
notice agree in writing to: (1) directly pay or credit the amount in full to
retail customers by ESI ID within 45 days of receipt of the amount received
through the Texas SET 810_02 transaction from Oncor, and (2) file an affidavit
with the Commission within 60 days of the last day of the billing month in which
the credits were provided stating that the credits which it received in this
proceeding through the Texas SET 810_02 transactions were directly paid or
credited to its retail customers. Oncor shall notify participating REPs of the
first and last dates of the full Oncor billing month it has used in providing
credits to the participating REPs. Oncor will file an affidavit with the
Commission providing a list of the participating REPs within 15 days after the
deadline for REPs to indicate their agreement to participate. To the extent that
certain REPs do not participate in the credit, Oncor will reallocate in the same
proportions the remaining portion of the $72 million credit to the REPs
participating in the credit so that the full $72 million credit is received by
participating REPs and directly paid or credited to retail customers. Credit
amounts that are unclaimed by non-industrial customers after the initial REP
allocation and reallocation will be allocated on a pro rata basis by Oncor to
the bill payment assistance program of each participating REP



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 15 of 30

 

 

that serves residential customers. Within 30 days after providing the credit,
Oncor will file an affidavit with the Commission stating that it has provided
the $72 million credit and listing the total amount credited by customer class
and the remaining amounts paid to REPs for bill payment assistance programs.
This $72 million one-time credit to retail customers shall count as a reduction
to net income in the calculation of net income for dividend payment purposes
described in finding of fact 65. TEF will ensure that TXU Energy Retail passes
the entire credit that it receives directly through to its retail customers. The
parties agree that the one-time credit will not be recovered by Oncor in any
future proceedings, and further agree that they will not argue that the credit
is any precedent or support for a rate reduction in the 2008 rate case or any
future rate proceeding. The signatories will request the Commission to dismiss
Docket No. 34040, and Oncor will agree to file a system-wide rate case no later
than July 1, 2008 based on a test-year ended December 31, 2007. The one-time
credit shall be allocated and provided as follows:

 

Customer Class

   Amount Allocated
to Class  

Residential

   $ 32,983,398.59   

Sec<=10 kW

   $ 790,769.48   

Sec>10 kW

   $ 26,427,614.56   

Pri<=10 kW

   $ 11,163.78   

Pri>10 kW

   $ 5,279,308.63   

Transmission

   $ 5,401,089.92   

Lighting

   $ 1,106,655.05   

Credit Methodology

General

Oncor will calculate a credit amount per ESI ID in accordance with the
methodology set forth in this finding of fact 77. Oncor will use the standard
Texas SET 810_02 transaction with specific transaction charge code SER 105 in



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 16 of 30

 

order to provide the allocated share of $72 million credit to the participating
REPs by ESI ID. The credit will be calculated on an ESI ID basis for each
end-use retail customer of a participating REP as of the last billing day of
Oncor’s December 2007 billing cycle. Each per ESI ID credit amount shall be
truncated to the cent. The credit amount for each ESI ID will be sent to that
end-use retail customer’s REP as of the date of the credit, by ESI ID.

Residential Service

The residential rate-class credit will be based on a fixed dollar amount per
residential ESI ID that will be calculated as follows: $32,983,398.59 divided by
the total number of participating REP residential ESI IDs determined as of the
last billing day of Oncor’s December 2007 billing cycle.

Secondary Service Less Than or Equal to 10 kW ($790,769.48)

Same process used for residential service.

Secondary Service Greater than 10 kW ($26,427,614.56)

The secondary-service-greater-than-10-kW customer credit will be determined
based on each participating REP’s customer’s (on a per ESI ID basis) 2007 annual
kilowatt-hours consumption as a percentage of the total 2007 participating REP’s
annual secondary-service-greater-than-10-kW class’ kilowatt-hours.

Each individual ESI ID’s percentage as calculated above will be multiplied by
the total class credit of $26,427,614.56.

Primary Service Less Than or Equal to 10 kW ($11,163.78)

Same process used for residential service.

Primary Service Greater Than 10 kW ($5,279,308.63)

Same process used for secondary service greater than 10 kW.

Transmission Service ($5,401,089.92)

Same process used for secondary service greater than 10 kW.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 17 of 30

 

Lighting Service ($1,106,655.05)

The lighting-service credit of $1,106,655.05 will be allocated to the various
types of lights based on the light type’s percentage of the total revenue for
the 2006 calendar year.

 

Light Type

   % of
2006
Test
Year
Lighting
Revenue     Credit  

Schedule A

     58.88 %    $ 651,750.58   

Schedule B

     8.66 %    $ 95,811.58   

Schedule C

     0.03 %    $ 386.34   

Schedule D

     2.23 %    $ 24,725.58   

Metered (Non-Company)

     1.7 %    $ 18,622.17   

Metered (Company)

     0.4 %    $ 4,420.61   

Outdoor Lights

     28.1 %    $ 310,938.20   

Total

     100.0 %    $ 1,106,655.06   

For Street Lighting Schedules A, B, C, D and outdoor lights, the credit will be
based on a fixed dollar amount per light type calculated by dividing the
allocated amount for each light type by each participating REP’s number of
lights in that type as of the last billing day of Oncor’s December 2007 billing
cycle.

For metered streetlight service, the credit will be calculated for each metered
premise based on each participating REP’s metered premises’ 2007 annual revenue
as a percentage of the total 2007 revenue for metered street-light service.

 

78.

Debt to Equity Ratio Commitment. Oncor’s debt will be limited so that its
debt-to-equity ratio is at or below the assumed debt-to-equity ratio established
from time to time by the Commission for ratemaking purposes, which is currently
set at 60% debt to 40% equity. The Commission has authority to determine what
types of debt and equity are included in a utility’s debt-to-equity ratio. The
purposes to be conducted or promoted by Oncor are those of an electric
transmission and



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 18 of 30

 

 

distribution company, including owning and operating equipment or facilities to
transmit and distribute electricity, and to engage in any other activities
related or incidental thereto or in anticipation thereof. Oncor will agree to
cap its cost of debt for the 2008 rate case at pre-merger levels. In addition,
Oncor will agree that its cost of debt in future rate proceedings initiated
prior to December 31, 2012 will be based on the then-current cost of debt for
electric utilities which have the same investment grade ratings, as established
by the Standard & Poor’s, Moody’s and Fitch rating agencies, at the time of such
proceedings as Oncor’s ratings as of October 1, 2007. This provision supplements
the commitment reflected in finding of fact 47.

 

79. Regulatory ROE Commitment. If, at any time from the date of closing of the
merger through December 31, 2012, Oncor’s entity rating is not maintained as
investment grade by Standard & Poor’s, Moody’s, or Fitch credit rating agencies,
Oncor will not use its below investment grade ratings to justify an argument in
favor of a higher regulatory return on equity.

 

80. Goodwill Commitment. TEF and Oncor will not include goodwill from the merger
in the calculation of the debt-to-equity-ratio commitment to justify increased
debt at Oncor. Write-downs or write-offs of goodwill will not be included in the
calculation of net income for dividend payment purposes. This provision
supplements the commitment reflected in finding of fact 47.

 

81. Goodwill Commitment. Oncor will not seek to recover merger goodwill or any
expense associated with the impairment of goodwill in its rates.

 

82. No Recovery of Transaction-Related Costs Commitment. Oncor will not seek to
include costs related to the merger in its rates.

 

83. No Recovery of DSM/Energy Efficiency Costs Commitment. Oncor will not seek
recovery in rates of any portion of the $200 million in incremental DSM
expenditures. This provision supplements the commitment reflected in finding of
fact 49.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 19 of 30

 

84. DSM Spending Commitment. TEF will spend $100 million of the additional $200
million in incremental DSM expenditures reflected in finding of fact 49 at
Oncor.

 

  (i) From January 1, 2008 through December 31, 2012, Oncor will spend $100
million of its incremental DSM expenditures as follows:

 

  1. Oncor will spend $16 million for low income customer programs that will be
conducted in a manner consistent with the Commission’s energy efficiency rules.
To do so, Oncor will negotiate and execute a contract with the Texas Association
of Community Action Agencies (TACAA) to administer $3.2 million annually (for
calendar years 2008 through 2012) for weatherization assistance services through
local contracts with governmental and nonprofit agencies that will augment
resources from the federal weatherization assistance program. Oncor will use its
best efforts to have this agreement in place within 30 days of the final order
in this Docket No. 34077. The contract with TACAA must contain reporting
provisions to ensure that the funds are spent efficiently on effective
weatherization programs, and provisions that ensure that TACAA makes reasonable
progress toward spending the total $16 million over five years. TACAA must also
agree that these additional weatherization funds will be spread equitably across
the entire Oncor service area, including through community action agencies that
are not members of TACAA. For this $l6 million for low income customer programs,
Oncor shall provide the Commission accurate annual reporting of revenues spent,
the reduction in demand, and energy savings by customer class.

 

  2. After accounting for the low income customers’ share of the $100 million to
be spent by Oncor, Oncor will spend the remaining $84 million for the benefit of
industrial, commercial, residential and municipal, state, and other governmental
customers. Oncor will spend the remaining $84 million for DSM and energy
efficiency in a manner consistent with the Commission’s energy efficiency rules,
except that (A) up to $8.4 million of the remaining $84 million need not meet
the cost effectiveness standards set out in such rules; and (B) program cost
effectiveness will be measured over the life of the energy efficiency measure,
provided that there will be realized savings in a three year period. For
purposes of the remaining $84 million to be spent by Oncor, all end-use
customers, including industrial, municipal, state and other governmental
customers, will be considered “eligible customers.” Oncor shall provide the
Commission accurate annual reporting of revenues spent, the reduction in demand,
and energy savings by customer class.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 20 of 30

 

  3. The $100 million to be spent by Oncor described above will be in addition
to amounts Oncor is required to spend under PURA § 39.905, other legislation, or
its preexisting obligations, including those related to Commission Staff’s
Application for Approval of Plan to Implement Targeted Low-Income
Energy-Efficiency Programs, Docket No. 32103 (Aug. 8, 2006) and Petition of
Texas Legal Services and Texas Ratepayers Organization to Save Energy to Modify
the Commission’s Final Order in 32103 and to Reform The Agreement to Implement
Weatherization Program, Docket No. 34630 (Pending). Energy savings achieved
through the expenditure of this $100 million shall not count toward meeting or
exceeding requirements of PURA § 39.905, related substantive rules, or for
purposes of calculating bonuses.

 

  4. If the $100 million to be spent by Oncor described above is funded by
Oncor, including through the sale or transfer of Oncor’s assets, the portion of
the $100 million spent in any calendar year shall be included in the calculation
of net income for dividend payment purposes, as described in finding of fact 65,
but shall not be recognized as an expense for purposes of calculating Oncor’s
rate of return as reported on any Commission-required filing or in support of
any future Oncor rate increase.

 

  (ii) The other $100 million of incremental DSM expenditures will be funded and
spent by TEF affiliates other than Oncor for the benefit of industrial,
commercial, residential and municipal, state, and other governmental customers
from January 1, 2008 through December 31, 2012.

 

  (iii) These provisions supplement the commitment reflected in finding of fact
49.

 

85.

Corporate Support Services Commitment. Any corporate support services provided
by an affiliate shall be acquired by Oncor at cost, but this provision shall not
serve as a precedent or factor for determining the validity of any affiliate
expense in future rate cases. Parties in future rate cases may challenge
requested affiliate expenses for compliance with PURA § 36.058. The Commission
can audit compliance with this provision consistent with existing substantive
rules. Further, in the 2008 rate case, Oncor will not request affiliate expenses
relating to corporate support services in an amount that exceeds the amount
included in its



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 21 of 30

 

 

request in Docket No. 34040. Nothing in the stipulation reached by the parties
in this docket shall be considered precedent as to whether CapGemini Energy L.P.
(CGE) expenses are to be considered affiliate expenses. By agreeing to this
provision, parties do not waive their rights to take the position that CGE is an
affiliate of Oncor in the 2008 rate case and any future rate proceedings.

 

86. Capital Expenditures Commitment. Oncor shall make minimum capital
expenditures equal to a budget of $3.6 billion over the five-year period
beginning January 1, 2008, and ending December 31, 2012, subject to the
following adjustments to the extent reported to the Commission in Oncor’s
quarterly earnings monitor report: Oncor may reduce capital spending due to
conditions not under Oncor’s control, including, without limitation, siting
delays, cancellations of projects by third-parties, or weaker than expected
economic conditions. The $3.6 billion budget does not include transmission
projects to be constructed by Oncor as a result of the Commission’s decision in
its Commission Staff’s Petition for Designation of Competitive Renewable Energy
Zones, Docket No. 33672 (pending). This finding of fact modifies the commitment
reflected in finding of fact 59.

 

87. Capital Expenditures Commitment. The capital expenditures contained in
finding of fact 86 shall be made solely to support the traditional Oncor system.

 

88. SAIDI and SAIFI Performance Standards Commitment. From January 1, 2008 until
December 31, 2012, Oncor will agree to the following SAIDI and SAIFI Performance
Standards, and Worst Performing Feeder Standards, including a total annual
rebate payment ceiling of $2 million. The metrics for these standards were the
subject of proposed legislation in the most recent legislative session;
therefore in the event the metrics are changed in subsequent legislative
sessions to provide for more stringent standards, Oncor shall file an
application to conform the metrics referenced herein to the new metrics
established in subsequent legislation.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 22 of 30

 

  (i) General Provisions

 

  1. The reliability standards contained herein are intended to be consistent
with P.U.C. SUBST. R. 25.52.

 

  2. Reporting periods for these reliability standards are intended to be
consistent with P.U.C. SUBST. R. 25.81, and will coincide with the reporting
periods in the Oncor electric-system service-quality reports to the Commission.
Annual evaluations will be for calendar years.

 

  3. The initial reporting period for purposes of the rebates provided herein
will be the year 2008.

 

  4. Reliability indices are calculated for “forced interruptions” as defined by
P.U.C. SUBST. R. 25.52.

 

  (ii) Reliability Indices

The following reliability standards use the System Average Interruption
Frequency Index (SAIFI) and System Average Interruption Duration Index (SAIDI).
The distribution feeder standards will be established for distribution feeders
with 10 or more customers.

 

  1. 10 Percent Worst Distribution Feeder Performance Standards

No distribution feeder will sustain a SAIFI or SAIDI value for a reporting
period that is among the highest (worst) 10 percent of the feeders for any two
consecutive reporting periods.

 

  2. 300 Percent Greater than System Average Distribution Feeder Performance
Standards

No distribution feeder will sustain a SAIFI or SAIDI value for a reporting
period that is more than 300 percent greater than the system average of all
feeders for any two consecutive reporting periods.

 

  3. System Wide Standards

Oncor will not exceed the system-wide SAIFI or SAIDI standard by more than 5.0
percent beginning in 2008. The System Wide Standards are the average SAIFI and
the average SAIDI for 1998, 1999, and 2000.

 

  (iii) Maximum Amount of Rebates and Rebate Priorities

 

  1. The rebates for violations of the reliability standards will not exceed a
total of $2 million in a calendar year.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 23 of 30

 

  2. The rebates will be credited to customers based upon the following
priorities:

 

  a. 10 Percent Worst Distribution Feeder Performance Standards

 

  b. 300 Percent Greater than System Average Distribution Feeder Performance
Standards

 

  c. System Wide Standards

To the extent that the $2 million rebate cap is reached, the rebate money will
be prorated to customers in the last group, under subsections iii(2)(a), (b) and
(c) above, eligible for rebates. Customers in higher priority groups will
receive full rebates.

 

  (iv) Determination of Rebates

 

  1. 10 Percent Worst Distribution Feeder Performance Standards

 

  a. A rebate of $20 will be made to each customer on all feeders violating one
of the 10 Percent Worst Distribution Feeder Performance Standards. A separate
rebate will be made for each violated standard (SAIFI or SAIDI) such that a
customer on a feeder violating both standards would be credited $40.

 

  b. If Oncor has no distribution feeder that violates one of the 10 Percent
Worst Distribution Feeder Performance Standards for a reporting period, the
total amount of money for rebates will be reduced 10 percent ($200,000) for the
standard achieved. This reduction of money for rebates will decrease the total
amount of rebates available for a calendar year for violations of any of the
remaining standards. The amount of reduction will be 20 percent ($400,000) if
both standards (SAIFI and SAIDI) are achieved.

 

  2. 300 Percent Greater than System Distribution Feeder Performance Standards

 

  a. A service reliability credit of $50 will be made to each customer on all
feeders violating either standard. A separate credit will be made for each
standard violated (SAIFI or SAIDI) such that a customer on a feeder violating
both standards would be credited $100.

 

  b.

If Oncor has no distribution feeder that violates a 300 Percent Greater than
System Average Distribution Feeder Performance Standard for a reporting period,
the total



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 24 of 30

 

 

amount of money for rebates will be reduced 10 percent ($200,000) for the
standard achieved. The amount of reduction will be 20 percent ($400,000) if both
standards (SAIFI and SAIDI) are achieved. This reduction of money for rebates
will decrease the total amount of rebates available for a calendar year for
violations of any remaining 300 Percent Greater than Average Distribution Feeder
Performance Standard, or the System Wide Standards, but not the 10 Percent Worst
Distribution Feeder Performance Standards.

 

  3. System Wide Standards

 

  a. If the SAIFI or SAIDI System Wide Standard is violated, Oncor will
distribute the total rebate on a per-capita basis among all distribution
customers.

 

  b. SAIFI: The total rebate will be the numerical difference between the actual
and the allowable SAIFI values multiplied by $1 million, up to a maximum of
one-half of the total amount of money available for rebates for violations of
the System Wide Standards.

 

  c. SAIDI: The total rebate will be the numerical difference between the actual
and the allowable SAIDI values multiplied by $10,000, up to a maximum of
one-half of the total amount of money available for rebates for violations of
the System Wide Standards.

 

  4. Payment

Oncor will make rebates to the current customer at the affected consuming
facility by June 1 of the year following the reporting period.

 

  5. Term of Standards

The electric reliability standards established in this finding of fact 88 will
remain in effect from January 1, 2008 through December 31, 2012.

 

  (v) Any interested person will have the right to petition the Commission to
revise the commitments in this finding of fact 88. In the event the Commission’s
service reliability rule, P.U.C. SUBST. R. 25.52, is amended to make its
reliability standards more stringent, such amendments will automatically be
incorporated in these reliability commitments. Additionally, the signatories to
the stipulation reached in this docket agree that they will revisit these
standards and penalties in the future in the context of any performance-based
ratemaking plans or rules for Oncor and/or the electric industry.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 25 of 30

 

  (vi) Within 45 days of the date of the final order in this Docket No. 34077,
Oncor shall file with the Commission a compliance plan with an agreement to pass
through service quality credits similar in form to phase two of the plan and the
agreement adopted in Compliance Filings by Texas-New Mexico Power Company from
the Order in Docket No. 30172, Project No. 30848 (Apr. 22, 2005).

 

89. Street Lighting Commitment. From January 1, 2008 until December 31, 2012, to
the extent not inconsistent with existing agreements with Cities, Oncor agrees
to annual street light performance standards as follows:

 

  (i) Routine repairs (bulbs, photocells, and ballasts) – 90% complete in 5
calendar days;

 

  (ii) Circuit repairs (overhead/underground cable repairs) – 80% complete in 15
calendar days;

 

  (iii) Knockdowns (not repairs, require the replacement of the entire light) –
80% complete in 30 calendar days.

These metrics will be exempt from force majeure events, including, but not
limited to, major storms, cities whose ordinances or approvals impact Oncor’s
ability to meet these metrics, and mutual assistance to other utilities.
Examples of qualifying city ordinances include – lane closures, pre-determined
work schedules, and noise ordinances. All non-standard lights, such as antique
or historical lights are exempt from this requirement since they are not readily
available in Oncor’s stock or from the manufacturer. Oncor agrees to a maximum
payment of $1 million per year if the standards are not achieved, to be paid to
the customers affected as contained in a plan filed by Oncor with the Commission
for approval. Oncor shall file such a plan within 60 days of the date of the
final order in Docket No. 34077. Notwithstanding this agreement, this issue may
be addressed in subsequent rate proceedings.

 

90.

Customer Service Commitment. From January 1, 2008 until December 31, 2012, Oncor
will agree to the customer-service metric proposed by Cities’ witness Norwood
(annual average response time for customer calls to Oncor’s telephone



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 26 of 30

 

 

call center shall not exceed 60 seconds), with a total payment not to exceed $2
million per calendar year, to be paid in accordance with a plan filed by Oncor
with the Commission for approval. Oncor shall file such a plan within 60 days of
the date of the final order in Docket No. 34077.

 

91. Advanced Metering Commitment. Oncor will file its advanced metering
deployment plan with the Commission before July 1, 2008; provided, however, that
should the Commission take action to materially alter the existing requirements
for advanced metering deployment, Oncor reserves its rights to delay the filing
for a reasonable time as may be necessary to address any such requirements. The
advanced meters deployed will support DSM programs to the extent required by the
Commission’s rules.

 

92. Legislation Commitment. TEF, Oncor, TXU Corp. and its subsidiaries, and any
legislative advocacy group to which any of the parties are members, and the
other signatories will agree not to pursue, support or propose legislation that
would change or abrogate any of the terms of the stipulation approved by the
Commission in this docket; provided that if legislation discussed in finding of
fact 88 is considered in future sessions, Oncor reserves the right to
participate in that legislative process. The stipulation approved by the
Commission in this docket is not intended to impair the ability of Commission
Staff, OPC or the State to communicate with or respond to a request of a member
of the Texas Legislature or otherwise limit the Commission’s ability to support
or oppose any particular proposed legislation.

 

93. Transformer Loss Commitment. Oncor will agree to make an exception to the
standard transformer loss adjustment of 0.8% for high-voltage customers that are
metered on the low side of the transformer, provided that the customer can
provide third-party verification of the actual loss level.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 27 of 30

 

94. Transformer Tariff Commitment. Oncor will propose and support a cost-based
retail transformation tariff applicable to industrial customers in its 2008 rate
filing. Parties are free to take any position with respect to the proposed
tariff.

 

95. Compliance Report Commitment. Oncor will comply with the commitments that
are reflected in findings of fact 43 through 94. Oncor will make annual reports
to the Commission regarding its compliance with these commitments.

 

96. Based upon the record evidence, the terms of the stipulation reached by
certain parties in this docket are reasonable.

 

97. Based upon the record evidence, the stipulation reached by certain parties
in this docket is in the public interest.

Evaluation of Transaction

 

98. Based upon the record evidence and the commitments offered by Oncor, the
merger will not adversely affect the health or safety of Oncor’s customers or
employees.

 

99. No party presented evidence to rebut TEF’s position that the merger will not
result in the transfer of jobs of citizens of this state to workers domiciled
out of this state.

 

100. Based upon the record evidence and the commitment offered by Oncor relative
to specific performance and customer service standards, the merger will not
result in a decline in service.

 

101. Based upon the commitment by TEF and Oncor that Oncor will not seek to
include merger costs in future rate requests, the merger will not result in
Texas ratepayers bearing merger-related costs unrelated to the corresponding
benefits to Texas ratepayers.

 

102. The merger, coupled with the terms of the stipulation, as amended, is in
the public interest.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 28 of 30

 

II. Conclusions of Law

 

1. Oncor is an electric utility as defined by PURA § 31.002(6) and a
transmission and distribution utility as defined in PURA § 31.002(19).

 

2. The Commission has jurisdiction over the parties and the subject matter of
this docket pursuant to PURA §§ 14.101 and 39.262(o).

 

3. Notice of the merger at issue in this proceeding and the events in this
docket was provided as required by P.U.C. PROC. R. 22.55.

 

4. The merger, coupled with the terms of the stipulation, as amended, meet the
requirements set forth in PURA § 14.101 to support a public interest finding.

 

5. The terms of PURA § 14.101(b)(1) and (b)(3) do not apply to the Commission’s
review of the merger as the merger does not involve the sale of a utility’s
assets or a merger of operating utilities.

 

6. The stipulation reached by certain parties in this docket resolves all issues
pending in Docket No. 34077.

 

7. The Commission’s consideration of the stipulation complies with PURA § 14.054
and P.U.C. PROC. R. 22.206.

 

8. The one-time $72 million credit offered by Oncor to retail electric providers
set forth in finding of fact 77 does not constitute an unreasonable preference
or advantage under PURA § 36.003 or a violation of the competitive methods
required by PURA § 39.001.

 

9. The stipulation, as amended, is in the public interest under PURA § 14.101.

 

10. The stipulation, as amended, satisfies all of the Commission’s standards for
review of a non-unanimous stipulation.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 29 of 30

 

III. Ordering Paragraphs

In accordance with these findings of fact and conclusions of law, the Commission
issues the following Order:

 

1. Oncor Electric Delivery Company and Texas Energy Future Holdings Limited
Partnership’s application requesting a public interest finding under PURA §
14.101 on the merger of TEF with Oncor’s parent, TXU Corp., as modified by the
stipulation, as amended, is approved.

 

2. Oncor will comply with the commitments that are reflected in the stipulation,
as set forth in findings of fact 43 through 95 in this Order. Oncor will make
annual reports to the Commission regarding its compliance with these
commitments.

 

3. The entry of this Order consistent with the stipulation does not indicate the
Commission’s endorsement of any principle or method that may underlie the
stipulation. Neither should entry of this Order be regarded as a precedent as to
the appropriateness of any principle or methodology underlying the stipulation.

 

4. All motions or requests for entry of specific findings of fact and
conclusions of law, and other requests for general or specific relief not
expressly granted, are denied.



--------------------------------------------------------------------------------

 

Docket No. 34077   Order on Rehearing   Page 30 of 30

 

SIGNED AT AUSTIN, TEXAS the 24th day of April 2008.

 

PUBLIC UTILITY COMMISSION OF TEXAS

/s/ Barry T. Smitherman

BARRY T. SMITHERMAN, CHAIRMAN

/s/ Julie Caruthers Parsley

JULIE CARUTHERS PARSLEY, COMMISSIONER

/s/ Paul Hudson

PAUL HUDSON, COMMISSIONER